13-2981
    Kaucha v. Lynch
                                                                                  BIA
                                                                            Poczter, IJ
                                                                          A200 696 363
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of December, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    YAM KUMAR KAUCHA,
             Petitioner,

                      v.                                   13-2981
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Khagendra Gharti Chhetry, New York,
                                  NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; Gregory M. Kelch, Trial
                                  Attorney; Office of Immigration
                        Litigation, United States Department
                        of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Yam Kumar Kaucha, a native and citizen of Nepal, seeks

review of a July 10, 2013, decision of the BIA affirming the

September 20, 2011, decision of an Immigration Judge (“IJ”)

denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).     In

re Yam Kumar Kaucha, No. A200 696 363 (B.I.A. July 10,

2013), aff’g No. A200 696 363 (Immig. Ct. N.Y. City Sept.

20, 2011).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision, including the portions not explicitly

discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).   The applicable standards of review

are well established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For an asylum applications like Kumar Kaucha’s,

governed by the REAL ID Act of 2005, the agency may,


                              2
“[c]onsidering the totality of the circumstances,” base a

credibility finding on an asylum applicant’s “demeanor,

candor, or responsiveness,” the plausibility of his account,

and inconsistencies in his statements, without regard to

whether they go “to the heart of the applicant’s claim,” so

long as they reasonably support an inference that the

applicant is not credible.     8 U.S.C. § 1158(b)(1)(B)(iii);

see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008).     We “defer . . . to an IJ’s credibility determination

unless, from the totality of the circumstances, it is plain

that no reasonable fact-finder could make” such a ruling.

Xiu Xia Lin, 534 F.3d at 167.       Here, the agency’s adverse

credibility finding is supported by the record.

    Kumar Kaucha claimed that he had been persecuted and

feared future persecution in Nepal by the Maoists because he

was a member of the Rastriya Prajatantra Party (“RPP”).          In

support of his application, Kumar Kaucha submitted what he

claimed was his RPP membership card.      The card is written in

English on one side, and along the top states the RPP

slogan, “Nationality Democracy Liberalism.”       However,

“liberalism” is spelled incorrectly, as the word is missing

the “a.”     Furthermore, the membership card included a


                                3
picture of Kumar Kaucha, and when asked how his photograph

appeared on the card, Kumar Kaucha first testified that he

took the photograph of himself, and gave it to an RPP

member.   He then testified that an RPP member took the

picture of him, using an RPP camera.    The IJ concluded that

although the discrepancy was minor, it weighed on the

already “dubious nature” of the card.

    Kumar Kaucha also submitted what he alleged was an

original letter from the Maoist party threatening him and

attempting to extort money from him.    Kumar Kaucha testified

that he received the letter in 1999, and it was given to him

in an envelope about a third of the size of the letter

itself, which was on standard letter paper.    However, the IJ

noted that the letter was “in completely pristine condition”

and did not appear “to have ever been folded.”    Neither

party disputes the IJ’s description of the original.      The IJ

reasonably concluded that the typographical error in the RPP

membership card, and the condition of the threatening

letter, called into question the validity of those

documents, and consequently impugned Kumar Kaucha’s

credibility.   See Siewe v. Gonzales, 480 F.3d 160, 168-69

(2d Cir. 2007).


                              4
    Kumar Kaucha testified that in 2005, the RPP split into

two parties – the original RPP and a faction called RPP

Nepal.     He further testified that although he had been a

member of the RPP since the early 1990s, when he returned to

Nepal from Dubai in 2008, he joined RPP Nepal.     In his

application, Kumar Kaucha stated that when he returned to

Nepal in 2008, he worked for RPP.     When asked about this

apparent discrepancy, Kumar Kaucha testified that he did not

mention his membership in RPP Nepal because he was only a

member for a short time, from 2008 until he left Nepal in

2009.     However, in his written statement, Kumar Kaucha

claimed that the Maoists assaulted him in 1999 because he

was an active member of the RPP and would not give them

money.     He further claimed that the Maoists threatened him

again in 2009, which is why he left Nepal for the United

States.     When asked during proceedings why the Maoists were

still intent on harming him ten years after the initial

assault, particularly given that he had been living in Dubai

for five years, Kumar Kaucha testified that it was because

when he returned to Nepal in 2008, he spoke out at rallies

and political functions, a precipitating factor he did not

mention in his written statement.     That testimony



                                5
contradicted his earlier explanation regarding a brief,

inconsequential membership in RPP Nepal.

    The REAL ID Act allows the agency to base a credibility

finding on any inconsistency, without regard to whether it

goes “to the heart of the applicant’s claim.”     8 U.S.C.

§ 1158(b)(1)(B)(iii).   Kumar Kaucha’s inconsistent and

implausible documentary and testimonial evidence provide

substantial evidence to support the agency’s adverse

credibility determination.   See Xiu Xia Lin, 534 F.3d at

166, 167.   Furthermore, Kumar Kaucha was confronted with the

inconsistencies during proceedings, and the IJ reasonably

found that he did not adequately explain them.     See Majidi

v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     As a

result, the totality of the circumstances supports the

agency’s adverse credibility determination.     8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.        Because

the only evidence of a threat to Kumar Kaucha’s life or

freedom depended upon his credibility, the finding

necessarily precludes success on Kumar Kaucha’s claims for

asylum, withholding of removal, and CAT relief.     See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).




                              6
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            7